Claimant, while a convict imprisoned in Great Meadow Prison, was injured in cleaning a bread-slicing machine. His right thumb, index, middle and ring fingers were amputated. There was an eighty per cent loss of use of the right hand, and a marked deformity. A civilian official had control of an electric switch that motivated the device, and a convict directed claimant’s activities. The machine could be stopped by a switch thereon, and also, by the one located on the general switchboard in another room, the latter, as stated, under the control of the civilian guard. Claimant was injured during the first day he worked at bread slicing. On several prior occasions the machine had stopped without known cause and the convict then in charge had notified the civilian guard. On the day of the injury the machine again ceased to function without known cause. The convict in charge directed claimant to clean the machine, but did not turn off the switch thereon nor instruct claimant to do so. During the cleaning it started without known cause, and the injuries resulted. Judgment reversed on the law and facts, with costs, and judgment of $6,000 in favor of claimant directed. The court reverses the following findings contained in the decision: Numbers 9,10, 11, 12, 13 and all conclusions of law. New findings are made by the court as follows: Numbers 1 to 45, both inclusive, as requested in the claimant’s proposed findings. And a further finding is made that claimant was damaged in the sum of $6,000. All concur.